DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: Claim 19 recites the limitation “a hydroxyl-containing component comprising: methanol, ethanol, butanol, 1-methoxy-2-propanol; and diacetone alcohol” 
For the purpose of examination, the amendments are interpreted as requiring all 5 solvents in the mixture.
Claims 20-28: Claims 20-28 depend from claim 19 and do not remedy the issues in claim 19 and therefore are also rejected for causing ambiguity.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23: Claim 23 recites that the ketone-containing component is MOP which is already required by claim 19.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4, 5, 7, 9, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baskett (US PG Pub 2009/0296244; hereafter ‘244) in view of Hildenbrand et al. (US PG Pub 2011/0318567; hereafter ‘567) and Ito et al. (US PG Pub 2009/0011256; hereafter ‘256).
Claim 1: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:
applying an anti-fog composition to a major surface of a glass substrate, the anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109);
heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises solvents which are compatible with the formulation including alcohols, ketones, ethers, amidic solvents and esters including diacetone alcohol (DAA), 1-methoxy-2-propanol (MOP), methanol, ethanol, butyl acetate, and propylene glycol monomethyl ether acetate (PGMEA) as well as small amounts of solvents which are unsuitable per se in pure form, such as toluene (¶ 36).

I.e. ‘567 teaches that a combination of solvents can be used which include DAA, MOP, methanol, ethanol, PGMEA, and mixtures of said solvents.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixture of DAA, MOP, methanol, and PGMEA as the particular solvent mixture because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
 The combination teaches using a mixture of DAA, MOP, methanol, and PGMEA as the solvent mixture.
The antifog agent comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
The combination does not teach using a mixture of DAA, MOP, methanol, and butanol.
However, ‘256, which is also directed towards coating compositions (title) comprising silica nanoparticles (¶ 336) discloses that suitable solvents include methanol, ethanol, butanol, MOP, PGMEA, and DAA (¶ 158).

The combination does not teach the individual concentrations claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA, MOP, methanol, and butanol because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 2: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 4: ‘567 discloses drying at a temperature of 176ºF.
Although the value of 176ºCF is not the claimed range of 275-310ºF it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drying temperaturte because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical and drying temperature is a result-effective variable based on the desired rate of drying. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 5: ‘567 discloses that mixtures of solvents can be used and further teaches that ethanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include methanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
The combination does not teach the individual concentrations claimed.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA, MOP, methanol, and butanol because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 7: ‘567 discloses that mixtures of solvents can be used and further teaches that ethanol is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include ethanol in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
‘567 does not teach that the ratio of DAA and ethanol is from 1:1 to 10:1.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 9: ‘567 discloses that mixtures of solvents can be used and further teaches that toluene is a suitable solvent (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to further include toluene in solvent mixture because ‘567 teaches that it is a suitable solvent and discloses that mixtures are suitable as well and the species claim is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 10: The hydroxyl-containing component (i.e. DAA & MOP) is present at 85.2 wt%.
Although 85.2 wt% does not fall within about 60 wt% to about 80 wt% (57 wt% to 84 wt% it is close and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or are close a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05(II)(A).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 13: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567 & ‘256, as applied above, and further in view of Hynes et al. (US Patent 6,068,202; hereafter ‘202).
Claim 17: ‘567 teaches that the coating can be applied by spraying (¶ 22, ‘567).
‘567 does not teach details for spray coating.
However, ‘202, which is directed towards a spraying apparatus (title) for applying coatings (col. 1, lines 1-10) discloses spray coating with an atomizing air pressure of 0-35 psi (col. 6, lines 10-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the spraying apparatus of ‘202 during the process of ‘175 such that the spray coating is performed with an atomizing air pressure of 0-35 psi because the apparatus and spraying process of ‘202 is an art recognized spray coating apparatus/process and would have predictably been suitable for the spray coating process of ‘567.
Claims 19, 20, & 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘244, ‘567, ‘256, and Walker et al. (US PG Pub 2007/0286994; hereafter ‘994)
Claims 19 & 23: ‘244 discloses a glass mirror (i.e. a reflective article; title & ¶ 37) comprised of anti-reflective and anti-fogging coatings (¶ 37).
‘244 does not teach details of the anti-reflective and anti-fogging coatings or how to apply said coatings.
‘567 is directed towards an anti-reflection & anti-fog coating (title & ¶ 45) suitable for glass substrates (¶ 22) and methods of applying said coating (claim 23) comprising:
applying an anti-fog composition to a major surface of a glass substrate, the anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109);
heating the reflective substrate to a temperature of 176ºF for a dying period (¶ 84);
wherein the liquid carrier comprises solvents which are compatible with the formulation including alcohols, ketones, ethers, amidic solvents and esters including diacetone alcohol (DAA), 1-methoxy-2-propanol (MOP), methanol, ethanol, butyl acetate, and propylene glycol monomethyl ether acetate (PGMEA) as well as small amounts of solvents which are unsuitable per se in pure form, such as toluene (¶ 36).
Preferably from 75-95 parts by weight of solvent are present (¶ 30).
I.e. ‘567 teaches that a combination of solvents can be used which include DAA, MOP, methanol, ethanol, isopropanol, PGMEA, and mixtures of said solvents.
It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixture of DAA, MOP, methanol, ethanol, isopropanol, and PGMEA as the particular solvent mixture because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
 The combination teaches using a mixture of DAA, MOP, methanol, ethanol, isopropanol, and PGMEA as the solvent mixture.
The antifog agent comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
The combination does not teach using a mixture of 2-butoxyethy acetate, methanol, ethanol, butanol, MOP, and DAA as the solvent.
However, ‘256, which is also directed towards coating compositions (title) comprising silica nanoparticles (¶ 336) discloses that suitable solvents include methanol, ethanol, butanol, MOP, isopropanol, PGMEA, and DAA (¶ 158).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘256 into the process of the combination such that butanol is used in place of isopropanol because ‘256 teaches that butanol is an art recognized alternative solvent which is interchangeable with isopropanol for preparing coating solutions of silica nanoparticles and thus would have predictably produced the desired results in the combination.
The combination does not teach using 2-butoxyethyl acetate as part of the solvent mixture.
However, ‘994, which is directed towards silica particle containing coatings (¶ 23) discloses that 2-butoxyethyl acetate is an art recognized alternative for PGMEA as a solvent (¶ 64).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute 2-butoxyethyl acetate for PGMEA in the combination because it is an art recognized alternative solvent in the field and would have predictably performed as desired.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the anti-reflection and anti-fogging coating of ‘567 to coat the reflective glass of ‘244 because it is an art recognized coating material for glass materials which is recognized for producing both an antireflective surface and an anti-fogging surface and thus would have provided the two desired properties in a single coating.
The combination does not teach the claimed concentration.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 20: The composition can comprise MEK (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to add MEK to the solvent mixture because a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
Claim 22: Although the value of 45.6 wt% of a DAA is not the value of between about 1 wt% to about 10 wt% DAA(or 0.95 wt% to 9.5 wt% DAA as defined by the Specification at ¶ 16 which states that “about” means +/- 5%) it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of DAA because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 24: 1-methoxy-2-propanol (MOP) is present in an amount of 38.7 wt% based on the total weight of the anti-fog composition.
Claim 25: The anti-fog coating comprises polysiloxane and urethane-containing compounds (silica sols are polysiloxanes; ¶s 20-57 & 75-76, ‘567)
Claim 26: The coating is dried at a temperature of 176ºF for a dying period (¶ 84).
Claim 27: The major surface of the reflective substrate comprises inorganic glass (¶ 29, ‘244).
Claim 28: The anit-fog composition comprising an anti-fog agent and a liquid carrier and having a solid’s content of 15 wt% based on the total weight of the anti-fog composition (Example 3 & 11, ¶s 75-76, 82-84, 103-109).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘244 in view of ‘567, as applied above, and further in view of Kishikawa et al. (US PG pub 2014/0295175; hereafter ‘175).
Claim 21: ‘567 teaches that the solvent mixture can include solvents which are unsuitable per se in pure form  and also discloses that polar solvents can be used (see ¶ 35).
‘567 does not disclose water as part of the solvent mixture.
However, ‘175, which is also directed towards anti-fogging coatings (¶ 22-162) comprised of silica sols (¶ 94 & 97) discloses that water is an art recognized co-solvent (¶s 75-77).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate water into the composition of ‘567 because ‘175 discloses that water is an art recognized cosolvent in the anti-fogging coating compositions which comprise silica sols and thus water would have predictably been suitable in the composition of ‘567.
The combination does not teach a concentration for the water.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments that the combination of ‘244 & ‘567 does not teach the newly added solvents of claims 1 & 19; applicant is advised that ‘256 & ‘994 provide the motivation to add the newly added solvents as discussed above.
In regards to applicant’s arguments that ‘567 does not teach the claimed concentrations; applicant is advised that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A). 
And applicant has not provided evidence of unexpected results for the claimed concentrations because there has been no comparison to the closest prior art of ‘567 (at least), no evidence has been provided that unexpected results are present for all the various permutations of the solvent concentrations showing that there is a superior, unexpected result when compared to values just outside of the claimed range of one composition with the rest in the claimed ranges, it’s not clear that the difference between HP, P, & LP are representative of unexpected superior results. The Examiner notes that one example within the claimed range is insufficient to provide criticality of four solvent concentrations. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scratch resistance, streaking, distortion, or pin-holing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In regards to applicant’s argument that it goes against common sense to use an anti-reflective coating on a reflective article; the Office does not find this argument convincing because the use of an antireflective coating does not nullify the reflective of the underlying mirror as applicant seems to be implying but instead ‘244 explicitly teaches that anti-reflective coatings are known and suitable for mirrors and those skilled in art would appreciate the benefit from them (¶ 37). Applicant has not provided any evidence to show that an anti-reflective coating would cause a mirror to be non-reflective. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In response to applicant's argument that the coatings as disclosed in the combination does not recognize superior anti-fogging, scratch resistance, anti-streaking, distortion, and pin-holing properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, ‘244 calls for anti-reflective coatings and ‘567 discloses known anti-reflective coatings.
In regards to applicant’s arguments that the combination does not teach the claimed concentrations; applicant is advised that criticality of the concentrations has not be proven because there is no comparison to the closest prior art (‘567) or experiments showing the effects of the various concentrations to demonstrate the criticality of each upper and lower endpoint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759